Case 3:19-cv-06601-BRM-TJB Document 83 Filed 03/29/21 Page 1 of 2 PageID: 1515




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


                                                      Case No. 3:19-cv-06601 (BRM) (TJB)
 IN RE AMARIN CORPORATION PLC
 SECURITIES LITIGATION                                               ORDER


          THIS MATTER is opened to the Court by three motions: (1) a Motion to Dismiss filed

by Amarin Corporation, PLC (“Amarin”), Craig B. Granowitz, Steven Ketchum, John F. Thero,

and Joseph S. Zakrzewski (collectively, “Defendants”), seeking to dismiss Gaetano Cecchini, as

Trustee of the Gaetano Cecchini Living Trust, and Dan Kotecki’s (together, “Plaintiffs”) Amended

Class Action Complaint (“Amended Complaint”) (ECF No. 51); (2) Plaintiffs’ Motion to Strike

exhibits attached to Defendants’ Motion to Dismiss (ECF No. 52); and (3) Plaintiffs’ Motion to

Strike exhibits attached to Defendants’ reply (ECF No. 63). Plaintiffs filed an opposition to

Defendants’ Motion to Dismiss (ECF No. 53), and Defendants filed a reply to Plaintiffs’

opposition. (ECF No. 58.) Further, Defendants filed oppositions to Plaintiffs’ Motions to Strike

(ECF Nos. 56, 64), and Plaintiffs filed replies to Defendants’ oppositions (ECF Nos. 57, 65.)

Having reviewed the parties’ submissions filed in connection with the Motion, for the reasons set

forth in the accompanying Opinion and for good cause having been shown,

          IT IS on this 29th of March 2021,

          ORDERED that Plaintiffs’ First Motion to Strike (ECF No. 52) and Plaintiffs’ Second

Motion to Strike (ECF No. 63) are DENIED; and it is further

          ORDERED that Defendants’ Motion to Dismiss (ECF No. 51) is GRANTED; and it is

further
Case 3:19-cv-06601-BRM-TJB Document 83 Filed 03/29/21 Page 2 of 2 PageID: 1516




       ORDERED that Plaintiffs’ Amended Complaint (ECF No. 43) is DISMISSED

WITHOUT PREJUDICE; and it is further

       ORDERED that Plaintiff may file a Second Amended Complaint curing the deficiencies

raised in the accompanying Opinion by April 29, 2021.

                                                        s/ Brian R. Martinotti ___________
                                                        HON. BRIAN R. MARTINOTTI
                                                        UNITED STATES DISTRICT JUDGE
